Title: To Thomas Jefferson from Henry Harshman, 31 July 1807
From: Harshman, Henry
To: Jefferson, Thomas


                        
                            Debtors apartment. July —1807
                        
                        The petition of Henry Harshman, most respectfully represents—
                  That your petitioner is now & has been for a Month Confined in the Jail of the County of Washington District of Columbia under two Judgments passed against him by the Circuit Court of Said County for Assault and Battery, & that the fines & Costs of Suits amount to upwards of One Hundred dollars, which Sum your petitioner being a very poor man & having a Small family, he is totally unable to pay, & unless the interference of your Excellency he must remain in Confinement—
                  Your petitioner beg leave to represent to your Excellency that tho’ the above offences Cannot be denied but to be very improper, that they were both brought on by aggravation—
                  That your Petitioner can make it appear Satisfactorily to the Court or your Excellency that he is Insolvent & not able to pay One Dollar, which he hopes will be a Strong reason to recommend him to your Excellencys Clemency—
                  Your Petitioner does therefore humbly pray that your Excellency will be pleased to remit & cancell all Costs & Charges incurred by said Judgments of the Circuit Court aforesaid together with all additional expenses which have or may accrue by his confinement in prison, that he may again be restored to liberty & to a helpless family, & your excellency may rest assured that his future Conduct shall be regulated for the peace & good of his Country—And as in duty bound will ever pray—
                        
                            H: H.
                        
                    
                     We the undersigned Judges believing the within Statement to be true and considering that the Petitioner has suffered sufficient punishment by his imprisonment beg leave respectfully to recommend him to the President of the United State for Mercy.   August 4th. 1807.
                                          
                  
                            
                            W. Cranch
                     
                     N. Fitzhugh
                     
                        
                  
                     [Order by TJ:]
                     Aug. 8. 07.
                     Let a pardon issue
                                          
                  
                            
                            Th: Jefferson
                     
                        
               